Title: To Thomas Jefferson from John Mason, 8 August 1804
From: Mason, John
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  George Town 8 August, 1804
               
               My Neighbour Mr. W. O. Sprigg having intimated to me his Wish to fill the office of Attorney for the District of Columbia, lately, as I understand, resigned by Mr. Mason I beg your Permission to state to you my Knowledge of his general character and habits. Of his legal capacity, I am not qualified to give an opinion, this, I can only say, I have heard very respectably spoken of, by professional Men.
               I have known Mr Sprigg, since he has been a resident of this Town (six or seven years) a Student and practitioner of Law. I can with the greatest confidence state that he has uniformly stood high in the Esteem of his acquaintances as a Man of the greatest candour, and strictest Integrity, he has been an unshaken Republican from his earliest youth, and his general Deportment, regular habits, & attention to Business have been such as have very justly inspired the confidence of all parties.—
               A double motive has induced me Sir to trouble you with this Letter, Friendship for Mr Sprigg, and a Desire, lest he should not be known to you, to possess you, with the strictest truth so far as deposed on me, of the Character which an Applicant for office bears in the community in which he lives—
               I pray that they may be received as my apology for the Intrusion—
               With very great Respect & Esteem I have the honor to be Sir Your mo ob Hbl Sert
               
                  
                     J: Mason
                  
               
            